Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 3,4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 3, the word ‘either’ apparently should be deleted.
In claim 4, line 1, the word ‘either’ apparently should be deleted.





Claim Rejections - 35 USC § 103
Claim(s) 1,3-15,17-19,21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (6,480,744) and Doerr et al (7,894,476) and Swerdlow (2016/0375239) and Jayasundera et al (2017/0028811).

1. (Currently Amended) A safety process relating to a vehicle incorporating driving
means and at least one station designed for one person, including at least one operating station
for one person operating the vehicle, and at least
one person fitted with at least one medical device, the vehicle being designed so that at least
one person fitted with a medical device may be associated to it while being at one
station in the vehicle in which (see at least col. 11:59-69 of Ferek which teaches a car)

- the medical device is designed to work in response to the-physiological data of
the person fitted with a medical device and trigger, when the occurrence arises,
an alarm signal warning of malfunctioning affecting the medical device and an
alarm signal warning of an actual or inferred problem relating to the medical status of
the person fitted with a medical device, (see at least figure 2 of Ferek. Further, it is not clear
that the claims include an alarm emanating from the IMD. If so, then it would have been
obvious to use such an alarm since they are well known in the art; see at least col 1:63+ of
Ferek. Further, Ferek is silent as to an alert generated based on a malfunction. Swerdlow
teaches sending an alert based upon a lead dislodgment malfunction, see at east ¶68-71. It
would have been obvious to have such feature with the device of Ferek since only predictable
results would occur such as increased patient safety)
-__a safety module designed to be structurally associated to the vehicle, to receive
data generated by the medical device as the person fitted with a medical device is
associated to the vehicle, (see at least figure 6 of Ferek, 122)
- the safety module designed to be automatically activated when the person fitted
with a medical device is detected by a detector mounted to the vehicle, the detector
being external to the medical device and coupled to the safety module, (Ferek is silent as to such feature.  However, Jayasundera teaches a sensor that detects when a person, such as the person fitted with a medical device in Ferek, is inside the car, see at least ¶7 which teaches that an occupant present signal is produced by a sensor and received by a controller, which then becomes activated to perform other operations.  To use such sensor that detects the presence of a person inside the vehicle would have been obvious since it would yield predictable results and provide a simple manner to detect the presence more efficiently than by a manual way) 

- the safety module is such that the safety module
operates without receiving or storing the physiological data of the person fitted with a
medical device, (the safety module of Ferek receives an event signal, which is not a physiological signal, see at least col. 13:60-66)
- as the person fitted with a medical device is associated to the vehicle and
as the vehicle is associated to the safety module, encrypted communication is
established between the medical device and the safety module, so that the medical
device generates an alarm signal in case of malfunctioning
and/or alarm signal in case of actual or inferred medical problem and the safety module
generates at least one alarm notification in line with an alarm signal, (as mentioned above it is
considered to be obvious for the IMD of Ferek to alert the patient of a medical condition, see
col 1:63+. Further, the safety module causes a signal to be sent to a warning system 109 to
send an alarm to the patient, such as a flashing light or sound, see col 12:55+ of Ferek. Ferek
ls silent as to encryption. However, the use of encryption is considered to be well known in the
art, see at least col 4:24-35 of Doerr. It would have been obvious to encrypt communication
Of IMD and safety module of Ferek since it would merely yield predictable results)
- at least one alarm notification is thereby transferred to an operator. (it is unclear who the operator refers to.  Nevertheless, the alarm can be sent so that occupants of the car can hear it, or an alarm can be sent to a paramedic, see at least col. 16:1-15 of Ferek)


15. (Currently Amended) A safety unit -for_a vehicle incorporating
driving means and at least one station for one person, including at least one operating station
for a person operating the vehicle and at least
one person fitted with at least one medical device, the vehicle being designed so that at least
one person with a medical device may be associated to it at in
an operating station to serve-operate the vehicle (see at least col. 11:59-65 of Ferek which teaches a car)
wherein:
- the medical device is designed to work in response to physiological data relating
to the person with a medical device and to generate, when an occurrence
occurs, an alarm signal warning of any malfunctioning of the medical device and
an alarm signal warning of any actual or inferred problem with respect to the medical
status of the person with medical device, (see at least figure 2 of Ferek. Further, it is not clear that the claims include an alarm emanating from the IMD. If so, then it would have been obvious to use such an alarm since they are well known in the art; see at least col 1:63+ of Ferek. Further, Ferek is silent as to an alert generated based on a malfunction. Swerdlow teaches sending an alert based upon a lead dislodgment malfunction, see at least ¶68-71. It would have been obvious to have such feature with the device of Ferek since only predictable results would occur such as increased patient safety )


- a safety module designed to be structurally associated to the vehicle ,
receive data generated by the medical device while the person with a medical
device is associated to the vehicle, and to generate information in line with data
received so that the medical device may generate an alarm
signal in case of malfunctioning and/or an alarm signal for any actual or inferred medical
problem and so that the safety module generates at least one alarm notification
as a result of the alarm signal, (see at least figure 6 of Ferek,122; the safety module of Ferek receives an event signal, which is not a physiological signal, see at least col. 13:60-66)

- the safety module designed to be automatically activated when the person fitted
with a medical device is detected by a detector mounted to the vehicle, the detector
being external to the medical device and coupled to the safety module, (Ferek is silent as to such feature.  However, Jayasundera teaches a sensor that detects when a person, such as the person fitted with a medical device in Ferek, is inside the car, see at least ¶7 which teaches that an occupant present signal is produced by a sensor and received by a controller, which then becomes activated to perform other operations.  To use such sensor that detects the presence of a person inside the vehicle would have been obvious since it would yield predictable results and provide a simple manner to detect the presence more efficiently than by a manual way) 

- means to encrypt communications between the medical device and
the safety module, (Ferek is silent as to encryption.  However, the use of encryption is considered to be well known in the art; see at least col. 4:24-35 of Doerr.  It would have been obvious to encrypt communication of IMD and safety module of Ferek since it would yield predictable results, such as reduced hacking)
- means to transfer at least one alarm notification to an
operator, (see at least col. 16:9-18 of Ferek)
- the medical device and safety module are such that the safety module works
without receiving or storing the physiological data relating to the
person with the medical device. (as noted above, the safety module of Ferek stores no physiological data)

5. (Currently Amended) The safety process based on claim 1, wherein the medical
device and safety module are configured such that the transfer between the medical device
and safety module is automatically established merely due to the presence of the person fitted
with the medical device at a station in the vehicle and activation of the safety module as
the case may be. (It is considered to be obvious that once the presence of a driver is sensed, and a signal is sent to the controller (safety module of Ferek), then communications between the IMD and safety module can commence.  One of ordinary skill in the art would understand such arrangement as a obvious alternative to automatically allowing communication between IMD and safety module without detecting presence.  Presence detection would ensure that the user was in fact inside the car before sending communications, rather than standing near it but outside the car.)


14, (Previously Presented) The safety process based on claim 1, in which the
presence of a person is detected at a station in the vehicle. (see comments above re Jayasundera)

25. (Previously Presented) The safety unit based on claim 15, further including
means for detecting the presence of a person at a station in the vehicle, functionally associated
to the safety module.  (see comments above re Jayasundera)



Re the dependent claims, see office action of 3/21/22.



Claim(s) 2,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (6,480,744) and Doerr et al (7,894,476) and Swerdlow (2016/0375239) and Jayasundera et al (2017/0028811) and further in view of Fischell et al (2009/0171228).

See office action of 3/21/22.



Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (6,480,744) and Swerdlow (2016/0375239).
27. (Currently Amended) A medical device for the
implementation of the safety process according to claim 1, designed to work in response to the
physiological data of the person fitted with a medical device and trigger, when the
occurrence arises, an alarm signal for any malfunctioning of the medical device  and an
alarm signal for any actual or inferred problem with respect to the medical condition of the
person with a medical device, as the case may be, among several alarm signals, and the
medical device is intended to be either implanted or to be external, and be used for therapeutic
and/or diagnostic purposes.  (as mentioned above, Ferek teaches a medical device 10, see at least figure 6.  It is silent as to sending an alarm for a malfunction.  However, Swerdlow 
teaches sending an alert based upon a lead dislodgment malfunction, see at east ¶68-71. It
would have been obvious to have such feature with the device of Ferek since only predictable
results would occur such as increased patient safety)



Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferek-Petric (6,480,744).
28. (Currently Amended) A safety module the implementation
of the safety process based on claim 1, designed to receive data generated by a medical device
and to generate information with the data received to generate an alarm signal. (see at least figure 6 of Ferek)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792